 

 

 

 

 

Ray A. Ybarra Maldonado, Attorney
AZ State Bar: 027076

Ybarra Maldonado & Associates
2700 N. Central Ave Ste., 800
Phoenix, AZ 85004
ray@abogadoray.com

602-910-4040 (p)

602-910-4444 (f)

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

United States of America,

Maria Guadalupe Domingo-Garcia

 

3:19-cr-00174-DPJ-FKB

Detention Hearing:
August 30, 2019 at 9:30 a.m.

 

DOCUMENTS IN SUPPORT OF DEFENDANT'S DETENTION HEARING
INDEX OF EXHIBITS

EXHIBIT A: Three USC Children’s Birth Certificates
Page 1: - -(4 months)
Page 2: ° (3 years old)
Page3 ~~ *(11 years old)

EXHIBIT B: Letters of Support from Priest, School Principal, and Lactation Consultant
Page 4: Letter from Father Roberto Mena
Page 5: Letter from Principal Tracy Adcock
Page 6-7: Letter from Rebecca Costello from In the Flow Lactation

 

EXHIBIT C: Vehicle Loan Documents-Proof of Compliance with Financial Contracts
Page 8: Installment Contract for 2015 Kia
Page 9: Installment Contract for 2009 Volkswagon
Page 10: Proof of Payments for Volkswagon
Page 11: Application for Certificate of Title Showing Trenton Address
Page 12: Proof of Purchase of 05 Blue Ford Explorer
Page 13-14: Proof of Payments for 05 Blue Ford Explorer
Page 15: Proof of Purchase of 05 Maroon Ford Explorer
Page 16-17: Proof of Payments for Maroon 05 Ford Explorer
Page 18: Proof of Payment for 07 Chevrolet Uplander
Page 19: Proof of Payments for 07 Chevrolet Uplander

 

EXHIBIT D: USC Child’s School Documents
Page 20: IEP Program
Page 21-3: Transcripts from Forest Elementary School
Page 24-6: Certificates from School

EXHIBIT E: Partner’s Immigration Documents
Page 27-8: Letter from Attorney and Notice of Hearing on 6/9/21
Page 29: Order from JJ Setting bond at $10,000

 

 
 

 

Three USC Children’s Birth Certificates

 

EXHIBIT

 

ane
 

nu

7685

TEPER, . CERTIFICATE OF LIVE BIRTH
STATE OF MI rine panacaseracterh Pah ne ae

BLACK INK oO iM SSISSIPPI STATESRILE

NUMBER §

Middle La 2a. DATE OF BIRTH (Mi t

i tli ale See | 1/207 Re B33 Qs br)

SBIR a wenn (Enter only in the type of measure on the scales used)

 

 

 

52 rae es,

n wot" cet \ i 4
PLET, ETC. (Specify) ch MELCUND, BIL (Specify)

FEMALE SINGLE . 0 tos ons OR | 3060 grams

a v
$a, FACILITY NAME (if not institution, give street and numbef) ~ | 86. CITY TOWN OR LOCATION OF BIRTH | 6. COUNTY OF BIRTH 66. FACILITY ID (NPI) |
ah z

UNIVERSITY MEDICAL:CENTER 250) JACKSON: ENDS 1689810327

 

 

 

 

 

+ f y HPLACE (State, Tefitory. of Foreign Country?

* GUATEMALA

semen
FATHER

& Taces to indicate whal the father considers himself to be) ~ i

COwnite (CiBtack of African American Clastan indian C3Chinese Corilipino Clapanese korean DVI Cnative Hawaiian OG jan or C (samoan*

Clamesican Indian or Alaska Native (Name of the eirglied or principal tribe) (other Pacific Islander (Specify)

Clouser Asian (Specify) % (ouier Speci) HISPANIC e
te 2 OF BIRTH (Month, Day, Year}}

. ‘1985 !

48 Re Fone oF more races (0 ip i obs | yi i 2 oS

C3 Black (lasih indian C)chinese ED Fitipino™ Cl Viewamese (Native Hawaiian C}Gtamaniit‘or Chamorro

Clamerican indian or Alaska Native (Name of whe enrolled or principal tribe) Clotner Pacific Istaider (Specity)
,

‘be Wouer Specify) HISPANIC

(other Asian Specify) :
9f, Zip CODE

 

 

 

 

 

 

9a, RESIDENCE STATE % 4 9c. CITY OR TOWN od. eine GIT LIMITS 3¢. STREET AND NUMBER OR RURAL LOCATION
S

 

 

 

MISSISSIPPI » SCOP... £ FOREST : D 39074
UTE AND BOX NUMBER : 5 ~- | Ter STATE AND ZIP CODE

Sr MS 39074

Tis) ATTENDANT'S NAME AND TITLE - wt Tih, ATTENDANT'S NPI Tic, SOCIAL SECUR CARD REQUESTED
‘ FOR NEWBORN?

yame: ELIZABETH A LUTZ £

fo
TiTLe: imo Coo Cicnmicm CIOTHER MIDWIFE DIOTHER (Specify) Rives

 

 

 

 

 

 

 

Ono

 

 

 

THIS 1S TO CERTIFY THAT THE ABOVE 1S A TRUE AND CORRECT COPY OF THE CERTIFICATE ON FILE IN THIS OFFICE

‘DATE ISSUED: APRIL 19, 2019 a
oe . Judy Moulder
STATE REGISTRAR

.
4,
One

aay
eraser

e
Mp,

‘Cin

a
whey,

‘Miss,

‘

aft

A REPRODUCTION OF THIS DOCUMENT RENDERS IT VOID AND INVALID. DO NOT ACCEPT UNLESS EMBOSSED SEAL OF THE
OF HEALTH |S PRESENT. IT 15 ILLEGAL TO ALTER OR COUNTERFEIT THIS DOCUMENT.

 

 
FLING — 92/05/2016

 

 

 

MISSISSIPPI STATE DEPARTMENT OF HEALT
VITAL RECORDS

MA

41994998 |

CERTIFICATE OF LIVE BIRTH oo.
. STATE OF Mississiper=™""" 7 8" _

“__-SABE"= 123.2016-003122

 

 

1. CHILD-NAME First

MALE SIN

3. SEX \" ce ar | * SECOND, tow wry

‘ : Ecce tlahietiennll
Middle v Last Suffix Ga DATEOF BI Ff (Momb, Day. Vea) | 2. TIME OF BIRTH

Coe ee - Mae sag \ 40-28 @snn

pe
AN FIRST. 5.BIRTH “iter only in te type of measure on the scales used)
tt

 

 

Ga. FACILITY NAME (if not institution, give street and number) . @. CITY, TOWN OR LOCATION OF BIRTH | 6c. COU OF BIRTH 6d. FACILITY ID (NPI)

UNIVERSIV'Y MEDICAL CENTER (25U) ——“yaCSON | |. NDS

 

 

 

 

 

LEGAL LAST NAME: (First, Middle, Last, Suffix) Fo. DATE-OF BIRTH (vonis, Day, Year) |. PLACE (State, Territory, or Foreign Country)
PEO Pe Ties .

Z CHOX .... |i - 1985

$d. MOTHER'S RACE (Check one or more races to indicate whar the morher considers herself to be)

 

father cousidars buuselt 19 bo)
: (CU Fitipino C)apas

 

*NEEXTCO >

 

Dwnite C)elack or African American Qasian Indian Cicuinese (Filipino Clapanese CiKorean CViewamése Native Hawaiian £) Guamanian or Chamorro {Samoan
(ClAmerican Indian or Alaska Native (Name of te earolled or principal tribe) ie Other Pacific {slander (Specify) __

(Comber Asian (Specify)

MISSISSIPPI

f0a, MAILING ADDRESS ~ STREET AND NUMBER OR ROUTE AND BOX NUMBER id. CITY OR TOWN

=:

IGRTTENDA __.--nme AND TITLE
NAME: ER 1D

: Rl Omer Specify)

 

94. INSIDE CITY LIM STREET AND NUMBER OR RURAL LOCATION Of. ZIP CODE
ret Yes or No} 39074

‘0c, STATE AND ZIP CODE

FOREST MS 39074

Tis. ATTENDANTS NPL Tic. SOCIAL SECURITY CARD REQUESTED

 

 

 

 

 

FOR NEWBORN?

 

 

qiTLe: imp Ope Clenmcm Corer m wire CJOTHER (Specify) . : Byes [No

 

DATE ISSUED: FEBRUARY 16, 2016

WARNING:

este nee fi

A REPRODUCTION OF THIS DOGUMENT RENDERS 47 VOID AND IN)
MISSISSIPPI STATE BOARD OF HEALTH IS PRESENT. IT 1S ILLEGAL

Tosi ori OR i. 3155 grams g

pad pete Ae OEE OY ny es

 
 

 

MISSISSIPPI STATE DEPARTMENT OF HEALTH
VITAL RECORDS

 

pgeeceTte raat esi enn een ae REET AEE NN

 

N8207670

 

FILING x. - ,CERTIPICATE OF LIVE BIRTH grate FILS.
pare = MAR.1.9 2008 é STATS OF MISSISSIPEI NOMBER 123-
TFET NAME First _ Midals, Lasts eas [ze DaTS OF BIRTH (Month, Day, Year) (2b. HOUR OF BIRTH
aoe i oa : .

 

 

 

 

 

Gas THES BIRTH SINGLE| THERETO

 

 

 

 

 

 

7b. RACE (Specify) , Co a “STATE OF BIRTH
HISPANIC “ " 1985 . _ GUATEMALA

82, MOTHER - NAME First i i 8b. RACE (Specify) | oc. DALE OF BIRTH &d, STATE OF BIRTH
MARTA GUADALUPE DOMINGO-GARCIA HISPANIC "4985 MEXICO

9a, RESIDENCE - STATE 9b. COUNTY 9c. CITY OR TOWN 9d. TSR. Cry LINaTs ye. SYXHET AND NUMBER OR RURAL LOCATION

 

 

 

 

 

 

 

 

ec actual,

men

 

 

 

MESSISSIPPL SCOTT FOREST — YES a1e
Ife MATTING ANNDECE eTDERT AND NUNEEROR ROUTE AND BOX NUMBER | 10b. CITY OR TOWN i 10c. STATE ANY on ~~. ¢
a oy FOREST : MISSISSIPPI 39074

Tia 1 CERTIFY THAT THE S PERSONAL INFORMATION PROVIDED ON THIS CERTIFICATE IS CORRECT [11b. SOCIAL SECURITY CARD [ile DATE SIGNED
SIGNATURE OF . REQUESTED FOR NEWBORN SE Pye
errant (Argpel Fambriz  Cihok ves i

12a. 1 CERTIFY THAT THE STATED INFORMATION CONCERNING THIS CHILD | 12b, DATE SIGNED 12e. NAME AND TITLE OF PERSON WHO DELIVERED

St Of f 3B AND BELIEF es nih; Day, Yegt): CHILD IE-OTHER THAN CERTIFIER (Type or print)
Ls OS. mais 2 a BOFTEL MD:.PHYSICIAN
inber, Cit Town, State, ZIP Code)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2500 NORTH Sass ¢

 

 

 

8
5
£

i

 

J
Te REN REGISTRAR

M

wil ecg,

A REPRODUCTION OF THIS DOCUMENT RENDERS IT VOID AND INVALID. DO _NOT ACCEPT UNLESS
WARNING:  —MB0SSE0 SEAL OF THE MISSISSIPPI STATE BOARD OF HEALTH 1S PRESENT, IT tS ILLEGAL TO ALTER
OR COUNTERFEN THIS DOCUMENT.

at?

     

FRENTE ETRE DIS tb np neve
 

 

 

Letters of Support from Priest, School
Principal, and Lactation Consultant

 

EXHIBIT

 

B

 

 
THe CaTHOLIc CoMMUNITY OF SAINT MICHAEL

Saint Michael, Forest Saint Michael, Paulding
Saint Anne, Newton San Martin, Morton

 

Forest, August 28". 2019

Dear Judge F. Keith Ball:

Grace and peace. By this means | am asking that you have consideration with Maria Guadalupe
Domingo Garcia , member of our Church here in Missisissippi for more than nine years. Her children
really needs her to be at home for their emotional support and they expressed me how sad their lives
are now because of her absence.

She is a member of our Catholic Church of Saint Michael in Forest. She has been a parishioner for nine
years. She comes to mass every Sunday and her children come to the religious education class. Her
family also comes to the prayer group every Saturday evening.

| know she is a good woman and she works and helps in different ways for our church. Her husband is
a musician for the prayer group and during liturgies in the Sunday Mass. | never know her to have any
problems here at church or in town. She has many friends and is very well established in the community.
We missed her at the church a lot because of her service and all that she has done in here.

In the Most Holy Trinity: _
& & a ge

fy ur
j
j

    
 

Meus, AT

\

1352 East Third Street / P.O. Box 0388 / Forest, Mississippi 39074-0388 / (601) 469-19 16

 
Forest Elementary School
513 Cleveland Street
Forest, MS 39074
601-469-3073

 

Tracy Adcock Tonya Davis Matt Wade
Principal Assistant Principal Assistant Principal
August 28, 2019
To Whom it May Concern:
This letter is to verify that ~ 5,DOF 7/2008, has been enrolled as a student in

Forest Elementary School since August 19, 2003. During this time, Maria Domingo-Garcia has been the
primary contact of record and has always supported Jenry’s education and the school’s efforts in all
ways possible.

Please feel free to contact me if | can be of further assistance.

Sincerely,

Pag lla

Tracy Adcock, Principal

Encl{3)

c
Vehicle Loan Documents-Proof of
Compliance with Financial Contracts

 

 

EXHIBIT |C

 

 
 

 

 

 

 

 

  
 

 

  

TRACTDATE: 6/14/18 SIMPLE INTEREST RETAIL INSTALLMENT CONTRACT MS-RIC-SI
~{8) Seller
Maria Guadalupe Garcia Domingo MORALES AUTOSALES
| Street (Residences Street (Busiiess)
555 HILLSBORO RD

wily County State” Zip Code CRY County State Zip Code
FOREST SCOTT MS 39074 FOREST Scott MS 39074

i ocalion GF ve ice Seer city county State Zip Code

 

Buyer's residence
In this contract, “you” and “your” refer to the Buyer or Buyers signing bélow. “Seller,” “we” and “us” refer to the seller shown above. “Holder” Is the Seller, or, if this

contract has been assigned, the party who has been assigned this contract. “Vehicle” refers to the vehicle described below. “Buyer,” “you” and “your” shall include
the plural. You promise to pay to the order of the Holder (at its office or at such other place as the Holder may designate and instruct you) the Amount Financed

and the Finance Charge (see below) as outlined in the schedule of payments below and as described in this contract.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New/Used Year Make Mode! Vehicle !dentification Number Mileage
Used 2015 KIA RIO KNADM4A3XF6469752 68504
Description of Trade-in(s): N/A N/A
FEDERAL TRUTH IN LENDING DISCLOSURES
ANNUAL Amount Total of Payments Total Sale Price
PERCENTAGE CHARGE Financed The amount you will have The total cost of your
RATE The dollar amount the The amount of credit paid after you have made all purchase on credit, including
The cost of your credit credit will cost you. provided to you or on payments as scheduled. your down payment of
as a yearly rate. your behalf. s___ 1,500.00
16.00 % $ 1,381.75 g___ 8,536.45 s__9,918.20 s__ 11,418.20

 

 

 

 

 

 

 

Number of Payments Amount of pavrienté When Payments are Due
99 $ 100.00 WEEKLY BEGINNING 6/21/18
1 $ 18.20 5/14/20

 

 

 

 

 

 

Late Charge: If payment is not received in full within 10 days after itis due, you will pay a late charge of $5 or 5% of the payment, whichever is less.

Prepayment: If you pay off all your debt early, you will not have to pay a penalty.

Security Interest: You are giving a security interest in the vehicle or goods being purchased.
Additional Information: See this contract for more information including information about nonpayment, default, our right to accelerate the maturity of this

sgaten. any required celia in full oe the scheduled date, prepayment refunds and penalties, and our security interest.

 

 

 

 

PROVIDED UNLESS You SIGN "AND AGREE TO PAY THE ADDITIONAL COST.
TYPE OF CREDIT INSURANCE ORIGINAL TERM COST FOR THE ORIGINAL TERM | CHOICE OF COVERAGE AS SPECIFIED IS ACKNOWLEDGED BY BUYER'S SIGNATURE
5 ett SSB? N/A SIGNATURE DATE OF BIRTH

 

 

 

 

COMPREHENSIVE AND COLLISION INSURANCE [1S REQUIRED: You may obtain or provide through an existing policy, or a policy you independently obtain
and pay for, the required insurance through any duly licensed agent or broker, subject to our right to refuse to accept an insurer you offer for reasonable cause.

LIABILITY INSURANCE COVERAGE FOR BODILY INJURY AND PROPERTY DAMAGE CAUSED TO OTHERS IS NOT

PROVIDED UNDER THIS CONTRACT.

HOW THIS CONTRACT CAN BE CHANGED. This contract and the other documents you signed in connection with this contract contain the entire
agreement between you and us relating to this contract. Any change to this contract must be in writing and we must sign it.

Buyer Signs LB Cr Daminja Cougrt icp Buyer Signs
NOTICE TO BUYER
Do not sign this Contract if blank. You are entitled to a copy of the contract at the time you sign. Keep it to protect
your your legal rights.

You agree to the terms of this Contract. You confirm that before you signed this contract, we gave it to you, and you were
free to take it and review it. You acknowledge that you have read both sides of this Contract, including the arbitration
clause on page 3, before signing below. You confirm that you received a completely filled-in copy when you signed it.

 

 

 

 

Buyer Signs X ” ” Date 6/14/18 Buyer Signs x Date

Buyers and OtnherOwners - A buyer is a person who is responsible for paying the entire debt. An “other owner" is a person whose name is on the title to the vehicle
but does not have to pay the debt. The other owner agrees to the security interest in the vehicle given to us in this contract.

Other owner signs here X. Date Address__s
=>

Seller Signs__ MORALES AUTOSALES Date__ 6/14/18 By X

ASSIGNMENT: By signing below, Seller hereby sells and assigns all right, title and interest in t}fis contract to Morales Auto Sales
("Assignee") in accordance with and under the terms and conditions of a separate agreemenffbetween Seller and Assignee.
["] Assigned with recourse (J Assigned without recourse (] Assigned with limited recourse

Seller MORALES AUTOSALES By Title

Page 1 of 3 [of document 6142018606)

of Title Zod we ).

=

 

 

 

 

 

 

Simple Interest Retail Installment Sales Contract

Q
 

CONTRACT DATE: 6/30/18 SIMPLE INTEREST RETAIL INSTALLMENT CONTRACT MS-RIC-SI

 

   
  

 

 

 

 

 

 

      

juyer(s) “Seller
Maria Guadalupe Garcia Domingo MORALES AUTOSALES
esidencs) Seat (Business)
555 HILLSBORO RD
f . Coiny Slate” Zip Code City County State Zip Code
FOREST sco MS 39074 FOREST Scott MS 39074
Pocation or 6) Chy “County State Zip Code

Buyer's residence
n this contract, “you” and "your" refer to the Buyer or Buyers signing below. “Seller,” “we” and “us” refer fo the seller shown above. “Holder’ is the Séller, of, if this

contract has been assigned, the party who has been assigned this contract. “Vehicle” refers to the vehicle described below. “Buyer,” “you” and “your” shall include
the plural. You promise to pay to the order of the Halder (at its office or at such other place as the Holder may designate and instruct you) the Amount Financed
and the Finance Charge (see below) as outlined in the schedule of payments below and as described in this contract.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 
     
    
   
  

 

 

 

 

 

     

 

 

New/Used Year Make Modal Vehicle Identification Number Mileage
Used 2009 VOLKSWAGEN ROUTAN 2V8HW34119R501363 121393
| Description of Trade-in(s): -N/A NIA
FEDERAL TRUTH IN LENDING DISCLOSURES .
ANNUAL “FRANCE Amount Total of Payments Total Sale Price
PERCENTAGE GHARGE Financed The amount you will have The total cost of your
RATE The dollar amount the The amount of credit paid after you have made alll purchase on credit, including
The cost of your credit credit will cost you. provided to you or on payments as scheduled. your down payment of
asa yearly rate, your be aif. $ 2 0 00 0 0 is
16.00 % 8 891.66 g___ 6,986.45 3s _7,878.11 ¢__ 9,878.11
Number of Payments ount of Payments When Payments are Due
78 $ 100.00 WEEKLY BEGINNING 7/07/18
1 $ 78.11 1/04/20 ;

 

 

 

 

 

 

 

Cate Charge: If payment Is not received In full within 10 days after it is due, you will pay a late charge of 65 or 5% of the payment, whichever is less.

Prepayment: If you pay off all your debt early, you will not have to pay a penalty.

Security Interest: You are giving a security interest in the vehicle or goods being purchased.
Addktlenal Information: See this contract for more information Including information about nonpayment, default, our right to accelerate the maturity of this

obligation, any required repayment in full before the scheduled date, prepayment refunds and penalties, and our security interest.
i = EF o . s srtauase NSIS ANPE re " Ai ar Fj ' cp ic AC BANE E SBE WOT Bt 51) Te E Tes oe " ag ae ST ERITHICL NOT EE
PROVIDED UNLESS YOU SIGN AND AGREE TO PAY THE ADDITIONAL COST.

TVPE OF CREDIT INSURANCE ORIGINAL TERM | COST FOR THE ORIGINAL TERM | CHOICE OF COVERAGE AS SPECIFIED IS ACKNOWLEDGED BY BUYER'S SIGNATURE

(CL) CREDIT LIFE NIA SIGNATURE DATE OF BIRTH

[] CREDIT DISABILITY N/A
CUISTON INSURANCE TS REQUIRED: You may obtain or provide through an existing policy, or 4 policy you Independently obtain

and pay for, the required insurance through any duly licensed agent or broker, subject to our right to refuse to accept an insurer you offer for reasonable cause.
LIABILITY INSURANCE COVERAGE FOR BODILY INJURY AND PROPERTY DAMAGE CAUSED TO OTHERS IS NOT
PROVIDED UNDER THIS CONTRACT.

HOW THIS CONTRACT CAN BE CHANGED. This contract and the other documents you signed In connection with this contract contain the entire
agreement between you and us relating to this contract. Any change to this contract must be in writing and we must sign it.

      

 

     
 

 

           
 

 

     
  

 

 

¥

       
 

      
  

 

CRAN RED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer Signs Buyer Signs
NOTICE TO BUYER
De not sign this Contract if blank. You are entitled to a copy of the contract at the time you sign. Keep it te protect
your your legal rights.

You agree to the terms of this Contract. You confirm that before you signed this contract, we gave it to you, and you were
free to take it and review it. You acknowledge that you have read both sides of this Contract, including the arbitration
clause on page 3, before signing below. You confirm that you received a completely filled-in copy when you signed it.

Buyer Signs X Date_6/30/18 Buyer Signs x Date.
Buyers and Other Owners - A buyer is a person who is responsible for paying the entire debt. An “other owner” is a person whose name Is on the title to the vehicle
but dogs not have to pay the debt. The other owner agrees to the security interest in the vehicle given to us in this contract.

Other owner signs here X Date. Address,

Seller Signs _ MORALES AUTOSALES Date__ 6/30/18 By X Title,
ASSIGNMENT: By signing below, Seller hereby sells and assigns all right, title and interest in this contract to_ Morales Auto Sales

(‘Assignee") in accordance with and under the terms and conditions of a separate agreement between Seller and Assignee.
[7] Assigned with recourse [] Assigned without recourse a (J Assigned with limited recourse

 

Ay
Page: i TRANSACTION HISTORY Printed: 8/29/19
Reports C-1-FB eee rere

 

 

Lien Held by: Morales Auto Sales Btock d: 454 Haria Guadalupe Garcia Dosingos @9 VOLKSWAGEN ROUTAN
i@ # # # # ABBLIED Toe 8 * * & | BALGNCE
TRANSACTN == DUE | CONTRACT PICK-UP 1 AFTER INTEREST
DATE DATE WHO RECEIPT DESCRIPTION AHGUNT | BALANCE = FEES NOTE REPAIRS = "QVHER" | TRANSACTN RECEIVED
6/30/18 6/30/18 en 7, 248 CA Down Paynent 2,000.08 2,000.60 7, 878,11
7/06/18 7/07/18 em = 7,282 CA Cash 10g. G8 iG. 68 7,778.44 22, a5
T/lG/LG 7/14/18 ep 7,328 CA Cash iG. 08 106. G8 7,678.11 22.7
P/eG/1B T/el/AB ea = 7,364 CA Cash 10a. 0G 10, 08 7, 578, Ui 21,79
7/27/18 7/28/18 em 7,480 CA Cash 189, G8 100, G8 7,478, i 21. 5u
8/16/18 8/04/18 en = 7, 484 CA Cash 200. 00 200. 66 7,278.44 42,15
8/24/18 8/18/18 en 7,558 CA Cash 20. G0 20, G6 7,078, U4 41.02
B/31/18 9/01/18 es = 7,681 CA Cash 169. 08 iba. 06 6, 978, ii 28, @8
9/14/18 9/68/18 LM 7,688 CA Cash 260. 06 200. 88 6, 778. 11 33, al
Weeth Wee/i8 em = 7,737 CA Cash 168. 80 106, 66 6, 678. 14 15.24
3/28/18 9/25/18 ea 7, 768 CA Cash 180. 88 iad. 88 6, 078. {1 18.94
(8/12/18 16/06/18 ea 7,863 CA Cash 200, 08 268, BG &, 378. 11 37.83
W8/e7/18 10/28/18 Ie = 7,939 CA Cash 100, 68 169. 0 6,278, 11 18. @9
11/@2/18 10/27/18 le 7, 969 CA Cash 200. G8 cae, 80 6, O78, 11 35, 35
LU/U6/18 W/10/18 Is 8,857 CA Cash 200. G8 £00, 00 5, 878. 11 34. 28
(1/30/18 11/24/18 EM 8,123 CA Cash 200, 0B 208. 80 5,678. 11 33. 88
12/14/18 12/08/18 ea 8, 285 CA Cash i156. 80 10, 08 5,578, 14 16.41
ie/el/i8 12/15/18 ea = 8, 254 CA Cash 200, 208, GB 5, 378, 11 31.37
1/05/19 12/29/18 em 8,319 CA Cash 200. 90 PAG. 8 3, 178, Li 38, 23
VAB/I9 A/12/15 ea = 8,448 CA Cash 166, 06 100. 60 3, G78, ii 14,69
(/e6/19 1/19/19 ee 8, 463 CA Cash id, G8 160, 09 4,978, 11 14, 44
C/MI/19 1/26/19 em =, 496 CA Cash 200, G8 208. 08 4,778.11 27,97
E/1S/19 2/09/19 28 8,585 CA Cash iaa, 8 i1a6. 60 4,676.41 13.55
2/22/15 2/16/19 ea 8, 628 CA Cash 20. 8 206, G8 4,478.14 2b. 27
a/G2/19 3/62/19 ea = 8, 671 CA Cash 108, G4 108. 08 4, 378.11 iz. 78
B/15/19 3/09/19 on «8, 756 CA Cash 260, 08 oan, 00 4,178, 11 24, 56
5/29/19 3/23/19 ju 8, 838 CA Cash 766. OH 200, 90 3, 978, ii 23,43
4/12/19 4/06/19 en 8, 916 CA Cash 200, 08 208, 88 3, 778, 14 ee, 29
A/LD/I9 4/20/19 en 8,958 CA Cash 185. ha 108, 08 3,678. 11 19.72
HOS/19 4/27/19 ew 9,030 CA Cash 28d. 68 2G0, Gd 3,478. 14 26, 59
Wi7/19 S/L/I9 em = 9, 114 CA Cash 208. 80 200, Wa 3,276.14 15.45
S/SU/i9 S/25/19 en 9, 193 CA Cash 260, G8 2GG. 00 3,878, U1 18. 32
6/14/19 6/@8/19 on = «9,251 CA Cash 260. 68 266, 08 2,878. i! 17.18
6/29/19 6/22/19 en 9, 342 CA Cash 180. 06 126. OG #, 778.14 8.17
7/O3/19 6/29/19 Ip 9,382 CA Cash 166. G8 198, 2,678. 1 7.48
FASAQ 7/06/19 em 9,464 CA Cash 265, 08 206. GA 2,478. 1 14.951
8/03/19 7/26/19 jp 9,532 CA Cash 166. G8 1G. Q8 &, 378.11 7,84
8/16/19 7/27/19 en «= 9, 603 CA Cash 360, 8G Sud, Ou 2,878, 14 19,39
B/LG/19 8/23/19 RE Refinance 1.27 Fate 27 2, 133.38 3. 89
8/23/19 B/23/19 ee 9,647 CA Cash 58, 08 30. G8 , 183, 38 6.33
Total Paysents Received: 7,850.08 7,850.00 9,08 G, 68 GG 6. GG 833, 78

Contract Balance: 2, 103.38

#NOTE: "Total Paysents Received" are totals of actual auney received, it does not include Fees Added, Forgive Charges, or Write Offs.
 

 

For Title Bureau Use Only

TLE F

   

 

APPLICATION F

 

 

  
    
  

 

TITLE TYPE: ORIGINAL (0)! |
9 DIGITS - EXAMPLE: 1234867-01 fT eon [TT

ol] 8

 

        

 

da iP3TOR HOME CAS (&

 

 

 

 

 

 

 

 

    

 

 

 

 

 

      

 

 

 

 

 

  

 

 

 

 

 

 

2 YER UT MAKE i RIES of CYL ICATION NO (VIN: GDOMETER CODE
‘ i i . EXAMPLE 00-123456
; t i
! :
i i : ‘
ERR OY PORCHASEE RE :
i CODE: G2-ACTUAL
44-EXCEEDS LIMIT
are STATE Ero VUNG STATE ZAG NO.
i i
| :
2 cette i :
OWNER(S! LAST NAME. FHEST, SETIAL ic LOR: O3) PRST, INFDAL : f ScREET. APT
}
:
TV ” == State” [2 COLE a “| TRADE :
! w i ny |
i t i
es i i { ves| Pow |
487 LIENAGLBER NAME |
oiy STATES ZP CODE ‘ icnholdcr & gat this} | DATE OF LEN ;
: 4 { 440. Dev YR
. a
i i
OND LIENHOLDER NAVE STREET 8
.
Gay STATE (EP SODE ~""P TENHOLDER NUMBER (Contact Lienholder & get this) a a

 

 

 

 

 

 

FRAT SAL

  

1 THE UNCERSIGNED. CERTIFY THAT THE VEHICLE DESCRIBED ABOVE IS OWNED BY ME “vi
@AND THIS VEHICLE WILL NOT BE SUBJECT TO LIEM PRIOR TO RECEIPT OF TITLE UNLESS !! BCH
*# DISCLOSURE STATEMENT AND PRIVACY ACT NOTICE ***
DRIVER'S LICENSE NUMBERS ARE REQUIRED BY STATE LAV AND WILL BE USED IN THE ADM RATICH OF STATE MOTOR VEHI
THE INFORMATION PURSUANT TO 42 U.S.C, § 405(c)(2K ND RSS. CODE ANN § 63-21-74. TIYLES ANU REGISTRATION RECORD
2704-2725, FAILURE TO PROVIDE THE INFORMATION WILL RESULT IN THE DENIAL OF A CERTIFICATE OF TITLE.

FICATE OF 7)

  
 
  

 

E FOR SAID MOTOR VEHICLE

 
  

» THE COMMISSION [5 AUTHORIZED TO COLLECT
& RELEASED ONLY PURSUANT TO 18 U.3.c, §&

  
 

 

   

    

OWNERS SIGNATURE ae “aya sev, Ura at : . :
» {PERSONALLY S‘GNED IN INK BY OWNER OR AUTHORIZED REPRESENTATIVE) DRIVER'S LiCEtSé

 

JOINT GAVNER'S 8

 

MATURE

{PERSONALLY SIGNEO [HIN]. BY OWNER OR AUTHORIZED FEPRESCRTATIVE LEAN E CLAN GF HG Go OWREPY DRIVER'S LICENSE NUMBER
THEREBY CERTIFY THAT THE ABOVE DESCRIBED VERICLE HAS BEEN Prys. NSPECTED BY ME AUD TAAL THE V.LN AND SESCRIPTIVE DATA CORRECT ANG FURTHER.
HDENTIFIED THE PERSON SIGNING THE APPLICATION AND WiTHESSED His URr.

 

 
   

   
  

 

SHOWN ON THIS APPOCATIC

 

 

 

 

DESIGNATE

 

SENT 2 Wrarte had Si:

  

 

 

CESIGNATED AGENT Ba.

OWNER’S TEMPORARY PERMIT APPLICATION NUMBER

 
 

 

Page: 1 TRANSACTION HISTORY Printed: 8/29/19
Report: Crbm-P eR ci it i a
Lien Held by: HERNANDEZ AUTO SALES INC Stock #: A20776 MARIA GARCIA; 05 FORD EXPLORER
e * € &* * APPLIED TO* * * * * | BALANCE
TRANSACTN DUE { CONTRACT PICK~UP | AFTER INTEREST
DATE DATE WHO RECEIPT DESCRIPTION AMOUNT BALANCE FEES NOTE REPAIRS "OTHER" | TRANSACTN RECEIVED
1/12/15 1/09/15 LH 15,197 CA Cash 85.00 85.00 4,544.00
1/19/15 1/16/15 LH 15,249 CA Cash 85.00 85.00 4,459.00
1/24/15 1/23/15 IH 15,277 CA Cash 85.00 85.00 4,374.00
2/06/15 1/30/15 LH 15,408 CA Cash 85.00 85.00 4,289.00
2/16/15 2/06/15 LH 15,485 CA Cash 85.00 85.00 4,204.00
2/20/15 2/13/15 tn 15,514 CA Cash 85.00 85.00 4,119.00
2/27/15 2/20/15 CR 15,575 CA Cash 100.06 100.00 4,019.00
3/13/15 2/27/15 LB 15,670 CA Cash 100.00 100.00 3,919.00
3/27/15 3/06/15 LF Late Fee 4.25 4.25
3/27/15 3/13/15 LF Late Fee 4.25 8.50
3/27/15 3/06/15 LH 15,788 CA Cash 94.00 85.50 8.50 3,833.50
4/06/15 3/13/15 cR 15,856 CA Cash 85.00 85.00 3,748.50
4/10/15 3/20/15 cr 15,882 CA Cash 85.00 85.00 3,663.50
4/16/15 3/27/15 LF Late Fee 4.25 4.25
4/16/15 4/03/15 LF Late Fee 4.25 8.50
4/20/15 3/27/15 cR 15,948 CA Cash 85.00 76.50 8.50 3,587.00
4/27/15 4/10/15 LF Late Fee 4.25 4.25
4/29/15 4/17/15 LF Late Fee 4.25 8.50
5/01/15 4/03/15 LH 16,045 CA Cash 180.00 171.50 8.50 3,415.50
5/06/15 4/24/15 LF Late Fee 4.25 4.25
5/13/15 5/01/15 L¥ Late Fee 4.25 8.50
5/15/15 4/17/15 La 16,151 CA Cash 85.00 76.50 8.50 3,339.00
5/22/15 4/24/15 LH 16,200 CA Cash 100.00 100.00 3,239.00
5/29/15 5/01/15 CR 16,245 CA Cash 100.00 100.00 3,139.00
6/05/15 5/08/15 CR 16,310 CA Cash 85.00 85.00 3,054.00
6/12/15 5/15/15 LHI 16,357 CA Cash 85.00 85.00 2,969.00
6/23/15 6/12/15 LF Late Fee 4.25 4.25
6/26/15 5/22/15 LH 16,455 CA Cash 100.00 95.75 4.25 2,873.25
7/03/15 6/19/15 LF Late Fee 4.25 4.25
7/06/15 5/29/15 LH 16,539 CA Cash 85.00 80.75 4.25 2,792.50
7/07/15 6/26/15 LF Late Fee 4.25 4.25
7/10/15 6/05/15 LHI 16,572 CA Cash 85.00 80.75 4.25 2,711.75
7/20/15 6/12/15 LB 16,633 CA Cash 85.00 85.00 2,626.75
7/27/15 6/19/15 LH 16,690 CA Cash 85.00 85.00 2,541.75
7/30/15 7/17/15 LF Late Fee 4.25 4.25
7/31/15 6/26/15 LH 16,721 CA Cash 85.00 80.75 4.25 2,461.00
8/17/15 7/03/15 LH 16,835 CA Cash 85.00 85.00 2,376.00
8/19/15 8/07/15 LF Late Fee 4.25 4.25
8/24/15 7/10/15 LAH 16,907 CA Cash 85.00 80.75 4.25 2,295.25
8/31/15 7/17/15 LH 16,952 CA Cash 85.00 85.00 2,210.25
9/04/15 8/21/15 LF Late Fee 4.25 4.25
9/08/15 8/28/15 LE Late Fee 4.25 8.50
9/08/15 7/24/15 CR 17,010 CA Cash 85.00 76.50 8.50 2,133.75
9/14/15 7/31/15 LH 17,069 CA Cash 85.00 85.00 2,048.75
9/16/15 9/04/15 LF Late Fee 4.25 4.25
9/21/15 8/07/15 CR 17,114 CA Cash 85.00 80.75 4.25 1,968.00
9/23/15 9/11/15 LF Late Fee 4.25 4.25
10/03/15 8/14/15 LAH 17,214 CA Cash 85.00 80.75 4.25 1,887.25
10/04/15 9/18/15 LF Late Fee 4.25 4.25
10/09/15 8/21/15 LAH 197,267 CA Cash 85.00 80.75 4.25 1,806.50
10/12/15 9/25/15 LF Late Fee 4.25 4.25
10/20/15 10/02/15 LF Late Fee 4.25 8.50
Customer Activity Screen As of: 8/29/19

 

Buy Here Pay Here

Stock #: A20776 sale Date: 1/02/15
MARIA GARCIA O05 FORD EXPLORER; 4DR; BLUE
VIN: IFMZU63K25ZA020776
FOREST, MS 39074
Home Phone:

Work Phone:
Cell Phone: 601-507-5273
Rating: A Location: Other Phone:
Payment schedule: $85.00 weekly, on Friday.
Last payment: $300.00 on 2/15/16
Date Due: 1/22/16
Promise Date: 2/26/16
Amount Due Today: $0.00
Contract Balance: 0.00
Original Contract Balance: 4,629.00
Amount received: 4,629.00

The first regular payment was due on 1/09/15
This customer should have paid this out by now. The full initial
amount of $4,629.00 should have been received.

54 full payments have been received ( $4,590.00)

Plus 46% of one additional payment has been received ( $39.00)

For the purpose of determining the next date due the customer has
been given credit for 54 payments making the next date due 1/22/16.

 
Page: 2 TRANSACTION HISTORY Printed: 8/29/19

Report: C-I-F-P a at i

Lien Held by: HERNANDEZ AUTO SALES INC Stock #: A20776 MARIA GARCIA; 05 FORD EXPLORER
f* * © * * APPLIED TO* * * *%* * | BALANCE
TRANSACTN DUE | CONTRACT PICK-UP | AFTER INTEREST
DATE DATE WHO RECEIPT DESCRIPTION AMOUNT | BALANCE FEES NOTE REPAIRS "OTHER" | TRANSACTN RECEIVED

 

 

10/20/15 10/09/15 LF Late Fee 4.25 412.75
10/23/15 8/28/15 LH 17,367 CA Cash 200.00 187.25 12.75 1,619.25
10/30/15 9/11/15 LAH 17,416 CA Cash 85.00 85.00 1,534.25
11/09/15 9/18/15 CR 17,498 CA Cash 85.00 85.00 1,449.25
11/11/15 10/30/15 LF Late Fee 4.25 4.25
11/17/15 11/06/15 LF Late Fee 4.25 8.50
11/23/15 9/25/15 LH 17,603 CA Cash 94.50 86.00 8.50 1,363.25
12/01/15 10/02/15 LH 17,662 CA Cash 178.00 178.00 1,185.25
12/02/15 11/20/15 LF Late Fee 4.25 4.25
12/05/15 10/16/15 IH 17,710 CA Cash 85.00 80.75 4.25 1,104.50
12/14/15 10/23/15 LH 17,773 CA Cash 85.00 85.00 1,019.50
12/18/15 12/04/15 LF Late Fee 4.25 4.25
12/26/15 10/30/15 LHI 17,840 CA Cash 170.60 165.75 4.25 853.75
1/05/16 12/11/15 LF Late Fee 4.25 4.25
1/11/16 11/13/15 LH 17,967 CA Cash 85.00 80.75 4.25 773.00
1/12/16 1/01/16 LF Late Fee 4.25 4.25
1/23/16 1/08/16 LF Late Fee 4.25 8.56
1/27/16 1/15/16 LF Late Fee 4.25 12.75
2/04/16 1/22/16 LF Late Fee 4.25 17.00
2/15/16 11/20/15 LH 18,271 CA Cash 300.00 283.00 17.00 490.00
2/26/16 12/11/15 LH FG Forgive Charge 490.00 490.00 0.00
Total Payments Received: 4,266.50 4,139.00 4127.50 0.00 0.00 0.00 0.00

*NOTE: "Total Payments Received" are totals of actual money received, it does not include Fees Added, Forgive Charges, or Write Offs.

14
Customer Activity Screen As of: 8/29/19

 

Buy Here Pay Here

Stock #: D229529 Sale Date: 6/08/16

MARIA GARCIA 05 FORD EXPLORER; 4DR; MAROON
VIN: LFMZUG6G4K65UA68115

FOREST, MS 39074

Home Phone:

Work Phone:
Cell Phone: 601-697-6911
Rating: A Location: Other Phone:
Payment schedule: $100.00 weekly, on Wednesday.
Last payment: $200.00 on 9/29/17
Date Due: 10/04/17
Promise Date: 10/18/17
Amount Due Today: $0.00
Contract Balance: 0.00
Original Contract Balance: 6,828.75
Amount received: 6,828.75

The first regular payment was due on 6/15/16
This customer should have paid this out by now. The full initial
amount of $6,828.75 should have been received.

68 full payments have been received ( $6,800.00)

Plus 29% of one additional payment has been received ( $28.75)

For the purpose of determining the next date due the customer has
been given credit for 68 payments making the next date due 10/04/17.

SPECIAL MESSAGE
tT T MOBILE LH WILL B IN MONDAY~8-21-17LH
NEW ADRESS
449 TRENTON RD LH PUEDE LIQUIDAR CON $500 VIERNES OCT-13-17
LE

 
Page: 1 TRANSACTION HISTORY Printed:

Report: C-1-PHB a nee ann

8/29/19

INTEREST
RECEIVED

 

 

Lien Held by: HERNANDEZ AUTO SALES INC Stock #: D229529 MARIA GARCIA; 05 FORD EXPLORER
[* 4 # *£ * APPLIED TO* * * #* * | BALANCE
TRANSACTN DUE | CONTRACT PICK-UP | AFTER
DATE DATE WHO RECEIPT DESCRIPTION AMOUNT | BALANCE FEES NOTE REPAIRS “OTHER | TRANSACTN
6/10/16 6/15/16 LAH 19,238 CA Cash 500.00 500.00 6,328.75
6/18/16 7/20/16 LAH 19,309 CA Cash 100.00 100.00 6,228.75
6/27/16 7/27/16 LH 19,374 CA Cash 100.00 100.00 6,128.75
7/01/16 8/03/16 TH 19,412 CA Cash 100.00 100.00 6,028.75
7/08/16 8/10/16 cr 19,469 CA Cash 100.00 100.00 5,928.75
7/15/16 8/17/16 CR 19,521 CA Cash 100.00 100.00 5,828.75
7/22/16 8/24/16 LAH 19,581 CA Cash 80.00 80.00 5,748.75
8/05/16 8/31/16 LH 19,700 CA Cash 120.00 120.00 5,628.75
8/13/16 9/07/16 LAH 19,758 CA Cash 100.00 100.00 5,528.75
8/26/16 9/14/16 LH 19,842 CA Cash 150.00 150.00 5,378.75
9/02/16 9/21/16 CR 19,896 CA Cash 100.00 100.00 5,278.75
9/23/16 9/28/16 LAH 20,049 CA Cash 100.00 100.00 5,178.75
10/03/16 10/05/16 LH 20,134 CA Cash 100.00 100.00 5,078.75
10/07/16 10/12/16 CR 20,168 CA Cash 100.00 100.00 4,978.75
10/21/16 10/19/16 LH 20,257 CA Cash 100.00 100.00 4,878.75
11/05/16 10/26/16 LH 20,293 CA Cash 100.00 100.00 4,778.75
11/19/16 11/02/16 LH 20,294 CA Cash 100.00 100.00 4,678.75
12/03/16 11/09/16 LH 20,295 CA Cash 200.00 200.00 4,478.75
12/08/16 11/23/16 L¥ Late Fee 5.00 5.00
12/12/16 11/23/16 CR 20,491 CA Cash 100.00 95.00 5.00 4,383.75
12/15/16 11/30/16 LE Late Fee 5.00 5.00
12/20/16 12/07/16 LF Late Fee 5.00 10.00
12/26/16 12/14/16 LF Late Fee 5.00 15.00
12/30/16 11/30/16 LAH 20,678 CA Cash 200.00 185.00 15.00 4,198.75
1/04/17 12/21/16 LF Late Fee 5.00 5.00
1/14/17 12/28/16 LF Late Fee 5.00 10.00
1/14/17 12/14/16 LH 20,786 CA Cash 200.00 190.00 10.00 4,008.75
1/16/17 1/04/17 LF Late Fee 5.00 5.00
1/25/17 1/11/17 LF Late Fee 5.00 10.00
1/27/17 12/28/16 CR 20,882 CA Cash 100.00 90.00 10.00 3,918.75
1/31/17 1/18/17 LF Late Fee 5.00 5.00
2/05/17 1/25/17 LF Late Fee 5.00 10.00
2/06/17 1/04/17 LH 20,963 CA Cash 100.00 90.00 10.00 3,828.75
2/13/17 2/01/17 LF Late Fee 5.00 5.00
2/13/17 1/11/17 CR 21,017 CA Cash 100.00 95.00 5.00 3,733.75
2/20/17 2/08/17 LF Late Fee 5.00 5.00
2/20/17 1/18/17 CR 21,056 CA Cash 100.00 95.00 5.00 3,638.75
2/25/17 1/25/17 LAH 21,131 CA Cash 100.00 100.00 3,538.75
2/28/17 2/15/17 LF Late Fee 5.00 5.00
3/06/17 2/22/17 LF Late Fee 5.00 10.00
3/13/17 2/01/17 CR 21,253 CA Cash 200.00 190.00 10.00 3,348.75
3/20/17 3/01/17 LF Late Fee 5.00 5.00
3/20/17 3/08/17 LF Late Fee 5.00 10.00
3/28/17 2/15/17 LAH 21,361 CA Cash 200.00 190.00 10.00 3,158.75
4/03/17 3/15/17 LE Late Fee 5.00 5.00
4/03/17 3/22/17 LF Late Fee 5.00 10.00
4/15/17 2/22/17 LAH 21,466 CA Cash 200.00 190.00 10.00 2,968.75
4/21/17 3/29/17 LF Late Fee 5.00 5.00
4/21/17 4/05/17 LF Late Fee 5.00 10.00
4/22/17 3/08/17 CR 24,513 CA Cash 100.00 90.00 10.00 2,878.75
A/24/17 4/12/17 LE Late Fee 5.00 5.00
4/28/17 3/15/17 CR 21,561 CA Cash 100.00 95.00 5.00 2,783.75

Ih
Page: 2 TRANSACTION HISTORY Printed: 8/29/19
Report: Ceb-P_B na er tit i em

Lien Held by: HERNANDEZ AUTO SALES INC Stock #: D229529 MARIA GARCIA; O05 FORD EXPLORER
i * * * * * APPLIED FTO* * * ® * | BALANCE
_ TRANSACTN DUE | CONTRACT PICK-UP { AFTER INTEREST
DATE DATE WHO RECEIPT DESCRIPTION AMOUNT | BALANCE FEES NOTE REPAIRS “OTHER” | TRANSACTN RECEIVED

 

 

5/01/17 4/19/17 LF Late Fee 5.00 5.00
5/08/17 4/26/17 LF Late Fee 5.00 10.00
5/16/17 5/03/17 LF Late Fee 5.00 15.00
5/20/17 3/22/17 LAH 21,706 CA Cash 200.00 185.00 15.00 2,598.75
5/22/17 5/10/17 LF Late Fee 5.00 5.00
5/31/17 5/17/17 LF Late Fee 5.00 10.00
6/05/17 5/24/17 LF Late Fee 5.00 15.00
6/19/17 5/31/17 LF Late Fee 5.00 20.00
6/19/17 6/07/17 LF Late Fee 5.00 25.00
6/26/17 4/05/17 CR 21,908 CA Cash 485.00 460.00 25.00 2,138.75
6/29/17 6/14/17 LF Late Fee 5.00 5.00
7/01/17 5/10/17 LH 21,950 CA Cash 100.00 95.00 5.00 2,043.75
7/08/17 5/17/17 LH 22,005 CA Cash 100.00 100.00 1,943.75
7/10/17 6/28/17 LF Late Fee 5.00 5.00
7/16/17 7/05/17 LF Late Fee 5.00 10.00
7/22/17 $/24/17 LR 22,091 CA Cash 215.00 205.00 10.00 1,738.75
7/24/17) 7/12/17 LF Late Fee 5.00 5.00
7/30/17) 7/19/17 LF Late Fee 5.00 10.006
8/05/17 6/07/17 CR 22,172 CA Cash 210.00 200.00 10.00 1,538.75
8/10/17 7/26/17 LF Late Fee 5.00 §.00
8/14/17 8/02/17 LF Late Fee 5.00 10.00
8/22/17 6/21/17 CR 22,267 CA Cash 210.00 200.00 10.00 1,338.75
8/23/17 8/09/17 LF Late Fee 5.00 5.00
8/28/17 8/16/17 LF Late Fee 5.00 10.00
9/04/17 8/23/17 LF Late Fee 5.00 15.00
9/05/17 7/05/17 LH 22,362 CA Cash 200.00 185.00 15.00 1,153.75
9/13/17 8/30/17 LF Late Fee 5.00 5.00
9/18/17 9/06/17 LF Late Fee 5.00 10.00
9/18/17 7/12/17 LH 22,431 CA Cash 200.00 190.00 10.00 963.75
9/29/17 7/26/17 CR 22,493 CA Cash 200.00 200.00 763.75
9/30/17 9/13/17 LF Late Fee 5.00 5.00
20/04/17 9/20/17 LF Late Fee 5.00 10.00
10/13/17 9/27/17 LF Late Fee 5.00 15.00
40/13/17 8/09/17 LH FG Forgive Charge 778.75 763.75 15.00 0.00
Total Payments Received: 6,270.00 6,065.00 205.00 Q.00 0.00 0.00 0.00

*NOTE: "Total Payments Received" are totals of actual money received, it does not include Fees Added, Forgive Charges, or Write Offs.
Customer Activity Screen As of: 8/29/19

 

Buy Here Pay Here

Stock #: 125994 Sale Date: 8/12/13

MARTA GARCIA 07 CHEVROLET UPLANDER; 4DR; SI
VIN: 1IGNDV23177D125994

FOREST, MS 39074

Home Phone: 601-469-5598

Work Phone:
Cell Phone: 601-507-4424
Rating: A Location: Other Phone: 769-2741186
Payment schedule: $100.00 weekly, on Monday.
Last payment: $500.00 on 6/21/14
Date Due: 9/08/14
Promise Date: 9/08/14
Amount Due Today: $0.00
Contract Balance: 0.00
Original Contract Balance: 5,516.25
Amount received: 5,516.25

The first regular payment was due on 8/19/13
This customer should have paid this out by now. The full initial
amount of $5,516.25 should have been received.

55 full payments have been received ( $5,500.00)

Plus 16% of one additional payment has been received ( $16.25)

For the purpose of determining the next date due the customer has
been given credit for 55 payments making the next date due 9/08/14.

 
 

 

Page: i TRANSACTION HISTORY Printed: 8/29/19
Report: C-1—F-P
Lien Held by: HERNANDEZ AUTO SALES INC Stock #: 125994 MARIA GARCIA; 07 CHEVROLET UPLANDER
[* * * * * APPLIED TO* # * * * {| BALANCE
TRANSACTN DUE | CONTRACT PICK-UP | AFTER INTEREST
DATE DATE WHO RECEIPT DESCRIPTION AMOUNT {| BALANCE PEES NOTE REPAIRS "OTHER" | TRANSACTN RECEIVED
8/16/13 8/19/13 LH 11,446 CA Cash 100.00 100.00 5,416.25
8/24/13 8/26/13 LH 11,511 CA Cash 100.00 100.00 5,316.25
8/30/13 9/02/13 CR 11, 567 CA Cash 100.00 100.00 5,216.25
9/13/13 9/09/13 LH 11,682 CA Cash 100.00 100.00 5,116.25
9/21/13 9/16/13 LH 11,735 CA Cash 100.00 100.00 5,016.25
10/04/13 9/23/13 IH 11,849 CA Cash 100.00 100.00 4,916.25
10/12/13 9/30/13 LH 11, 920 CA Cash 100.00 100.00 4,816.25
10/18/13 10/07/13 CR 11,964 CA Cash 100.00 100.00 4,716.25
10/26/13 10/14/13 LH 12,032 CA Cash 100.00 100.00 4,616.25
11/01/13 10/21/13 LH 12,084 cA Cash 100.00 100.00 4,516.25
11/09/13 10/28/13 LAH 12,137 CA Cash 100.00 100.00 4,416.25
11/16/13 11/04/13 LH 12,184 CA Cash 100.00 100.00 4,316.25
11/29/13 11/11/13 LF Late Fee 5.00 5.00
11/29/13 11/18/13 Lf Late Fee 5.00 10.00
11/29/13 11/11/13 LH 12,285 CA Cash 110.00 100.00 10.00 4,216.25
12/06/13 11/18/13 LH 12,347 CA Cash 200.00 200.00 4,016.25
12/14/13 12/02/13 CR 12,403 CA Cash 100.00 100.00 3,916.25
12/21/13 12/09/13 LF Late Fee 5.00 5.00
12/27/13 12/09/13 LHI 12,473 CA Cash 100.00 95.00 5.00 3,821.25
1/03/14 12/16/13 LH 12,531 CA cash 100.00 100.00 3,721.25
1/10/14 12/23/13 LH 12,571 CA Cash 100.00 100.00 3,621.25
1/17/14 12/30/13 LH 12,619 CA Cash 100.00 100.00 3,521.25
1/25/14 1/06/14 LH 12,677 CA Cash 100.00 100.00 3,421.25
2/03/14 1/13/14 CR 12,735 CA Cash 100.00 100.00 3,321.25
2/08/14 1/20/14 LH 12,775 CA Cash 100.00 100.00 3,221.25
2/15/14 1/27/14 LH 12,857 CA Cash 100.00 100.00 3,121.25
2/21/14 2/03/14 LH 12,897 CA Cash 100.00 100.00 3,021.25
3/08/14 2/17/14 LF Late Fee 5.00 5.00
3/08/14 2/24/14 LF Late Fee 5.00 10.00
3/08/14 2/10/14 LAH 13,044 CA Cash 100.00 90.00 10.00 2,931.25
3/17/14 3/03/14 LF Late Fee 5.00 5.00
3/21/14 2/17/14 LHI 13,141 CA Cash 100.00 95.00 5.00 2,836.25
3/24/14 3/10/14 LF Late Fee 5.00 5.00
3/28/14 3/17/14 LF Late Fee 5.00 10.00
4/04/14 3/24/14 LF Late Fee 5.00 15.00
4/05/14 2/24/14 cR 13,252 CA Cash 100.00 85.00 15.00 2,751.25
4/11/14 3/31/14. LF Late Fee 5.00 5.00
4/14/14 2/24/14 LH 13,316 CA Cash 100.00 95.00 5.00 2,656.25
4/19/14 3/03/14 LH 13,348 CA Cash 100.00 100.00 2,556.25
4/25/14 3/10/14 CR 13,388 CA Cash 100.00 100.00 2,456.25
5/02/14 4/21/14 LF Late Fee 5.00 5.00
5/09/14 3/17/14 LH 13,493 CA Cash 200.00 195.00 5.00 2,261.25
5/17/14 3/31/14 LAH 13,551 CA Cash 100.00 100.00 2,162.25
5/26/14 4/07/14 LH 13,616 CA Cash 100.00 100.00 2,061.25
5/31/14 5/19/14 LF Late Fee 5.00 5.00
6/07/14 4/14/14 LH 13,708 CA Cash 200.00 195.00 5.00 1,866.25
6/21/14 4/28/14 LH 13,800 CA Cash 100.00 100.00 1,766.25
6/21/14 5/05/14 LH 13,803 CA Early Payoff 500.00 500.00 1,266.25
6/21/14 5/05/14 LE FG Forgiven 1,266.25 1,266.25 0.00
Total Payments Received: 4,310.00 4,250.00 60.00 0.60 0.00 0.00 6.00

*NOTE: "Total Payments Received" are totals of actual money received,

\4

it does not include Fees Added, Forgive Charges, or Write Offs.
USC Child’s School Documents

 

 

EXHIBIT

D

 

 
INDIVIDUALIZED EDUCATION PROGRAM (IEP)

School Year: 2019-2020
Forest Municipal.

 

Student's Name: Jenry Tambriz-Domingo

 

 

IEP Committee Meeting Date: 4/8/19

IEP Implementation Date (Projected date services/programs will begin): 8/6/19
Projected End Date: 5/21/20

Projected Date of Annual Review: 4/8/20
Student's Name:

MSIS #: 001327642

~— eS Date of Birth: 98 Age: 11.5 Grade: 4 Gender: Male
Ethnicity: Hispanic or Latino or

Spanish
ee

Primary Eligibility Category:
Secondary Eligibility Category:

Home/Attending School: Forest Elementary School 4th grade /

Forest Elementary School 4th Grade
Specific Learning Disability: Basic Reading

 

 

 

 

 

 

Current Eligibility Date: 7 _ 10/23/18 Projected Reevaluation Date:. 10/23/21
Parent/Guardian: Miguel Tambriz Address: 4
Home Phone: 601-507-8268 Work: Mobile: Email:

 

 
 
  

 

 

     

         

        

 

ae Ce aaa

inobreguined))

oes Sashes

 
   
     

        

 

 

 

 

 

 

 

 

 

 

 

Annual [EP
Wie i Agency Representative
A Lorne J praienee General Education
LANG, ( ACN Special Education
°Migud Taml ft rz. Chek Parent/Guardian
uncon Renan ds ELL

 

 

 

 

 

 

 

Names: and:position of excused IEP Committee. Members. ° Joe
An IEP Committee member may be exc i fi parent and/or adult student and public agency agree
in writin jor to the IEP meeting. l¥ the i j

the IEP Committee prior to the meeting.

 

 

 

IEP. meeting conducted via alternate‘means of.technology: —
[This IEP meeting was recorded: _

   

 

 

  

POSES ean

    
  

rss

Indicate plan(s) to conduct a Functional Behavioral As
evaluation(s)follow up(s) to determine special educati

Sessment (FBA), evaluation for Assi
on and related service needs:

 
  
  
 

category. | hereby give consent for
tion Program (IEP).

 

 

 

 
   
   

 
       

| have received a copy of the Procedural Safeguards Notice,
public agency has informed me of whom | may contact if | ne

    
   

and my righ
ed additional information.

“Mi soe “Tewnloy rc. ohh ox Date: 4 ~¥ ~ | q

 

Signature:

 

 

 

 

Rev. 8/24/2018 Page 1 of 13

wre)
8/28/2019

 

SAM Spectra

 

PHGAEDS SOULE

Student Folder - Tambriz-Domingo, Jenry - Course History

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Beach an [J Only Sessions Marked Include In Transcript Total Credits Earned: 0.00 Add Session
General 1 | 12
General 2
r | FES 2014-2015 School Year 8/4/2014 - 5/29/2015
Forest Elementary Grade Level: 01 (Retained)

Add Course
es Credits Credits
| At-Risk ! Course Code $1 $2 Final QPs Attempted Earned
(ai om Grades sera ELL Tutor 131045FES SA SA SA 0.00 0.00 0.00
jomemtnmsatinesseseromamcared Language Grade 14 239901FES1 58.00 44.00 50.00 0.00 0.00 0.00

i Library 1 Lib1FES SA SA SA 0.00 0.00 0.00
Math Grade 1 279901FES1 61.00 57.00 59.00 0.00 0.00 0.00
Music Grade 1 509904FES1 SA SA SA 0.00 0.00 0.00
Physical Education 1 349902FES1 SA SA SA 0.00 0.00 0.00
Reading Grade 1 329901FES1 61.00 45.00 53.00 0.00 0.00 0.00
Science Grade 1 409904FES1 83.00 83.00 0.00 0.00 0.00
Social Studies 4 459901FES1 74.00 74.00 0.00 0.00 0.00
Total Credits Attempted: 0.00 Tota! Credits Earned: 0.00 Total Quality Points: 0.00
Session Average: 79.8889
Session GPA: 0.0000 Session QPA: 0.0000
FES 2013-2014 Schoo! Year 8/12/2013 - 5/30/2014
Forest Elementary Grade Level: 64 (Promoted)
Add Course
Credits Credits
Course Code Si $2 Final QPs Attempted Earned
i ss ELL Tutor 131045FES Ss s $s 0.00 0.00 0.00
‘rdre iy Kindergarten Reading 329801FESK s s S 0.00 0.00 0.00
(Filter Groups / | Language Arts Kindergarten 239901FESK s s S 0.00 0.00 0.00
Library K LibKFES Ss S$ $s 0.00 0.00 0.00
Math Kindergarten 279901FESK $s Ss Ss 0.00 0.00 0.00
Music K 509904FESK Ss Ss Ss 0.00 0.00 0.00
Pe K 349902FESK $s s Ss 0.00 0.00 0.00
Total Credits Attempted: 0.00 Total Credits Earned: 0.00 Total Quality Points: 0.00
Session Average: 95.7143
Session GPA: 0. 5000 Session QPA: 0.0000
12 ~~ .

      

-ActiveParent |

Early Warning Sys.

i | Immunization

 

 

Close Window

 

 

 

Print Transcript
Transcript Template

 

Schedule Terms To Include:
E4T1 E4T2 Edsi &

   

 

Report Options
CJ] Show only Courses marked Include On Report Card
[Show Grade for sections flagged as 'No Credit'

[Show Inactive Courses for Current Session

 

Sorting Options

 

Sort Courses By | Course Name | -

tryst ¥

2 |

 

Decument Management - (Off) |

 

https://ms6220.activeschool.net/Enroliment/StudentFolder/CourseHistory.aspx?SMParentID=11&MenulD=11 &StudentID=4642&EmployeelD=0&)/EPID...

 

1/2
8/28/2019 SAM Spectra

 

 

 

 

 

 

 

 

 

FES 2015-2016 School Year 8/4/2015 - 5/27/2016
Forest Elementary Grade Level: 01 (Promoted)
Add Course
Credits Credits
Course Code $1 $2 Final QPs Attempted Earned
ELL Tutor 131045FES SA SA SA 0.00 0.00 0.00
Language Grade 1 239901FES1 88.00 64.00 76.00 0.00 0.00 0.00
Library 1 Lib1FES SA SA SA 0.00 0.00 0.00
Math Grade 4 279901FES1 84.00 67.00 76.00 0.00 0.00 0.00
Music Grade 1 509904FES1 SA SA SA 0,00 0.00 0.00
Physical Education 1 349902FES1 SA SA SA 0.00 0.00 0.00
Reading Grade 1 329901FES1 79,00 75,00 77.00 0.00 0.00 0.00
Science Grade 1 409904FES1 93.00 93.00 0.00 0.00 0.00
Social Studies 1 459901FES1 92.00 92.00 0.00 0.00 0.00
Total Credits Attempted: 0.00 Total Credits Earned: 0.00 Total Quality Points: 0.00
Session Average: 90.4444
Session GPA: 0.0000 Session QPA: 0.0000
12
PrintTranscript = 3 = =  # =
Transcript Template No Transcript Templates Found v

 

Schedule Terms To Include:
EAT3 RaT4 Fas2 Eaay

 

 

Report Options

LJ Show only Courses marked Include On Report Card
{]Show Grade for sections flagged as 'No Credit’
[Show Inactive Courses for Current Session

 

Sorting Options

 

‘Sort Courses By Course Name - Y :

 

 

 

 

i Document Management - (Off)

 

22

https://ms6220.activeschool.net/Enroliment/StudentFolder/CourseHistory.aspx?SMParentlD=11 &MenulD=11&StudentID=4642&EmployeelD=08IEPID... 2/2
8/28/2019

  

  

SAM Spectra

Student Folder - Tambriz-Domingo, Jenry - Course History

Ree

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Search cee COnly Sessions Marked Include In Transcript Total Credits Earned: 0.00 Add Session
(General 1 12
General2
i FES 2018-2019 School Year 8/1/2018 - 5/24/2019
‘Residency Proof = | Forest Elementary Grade Level: 03 (Promoted)
ddress/Phone |
|S ermine Add Course
\ waaay Credits Credits
At-Risk 4 Course Code $1 $2 Final QPs Attempted Earned
ees EL Tutorial 320160FES SA SA SA 0.00 0.00 0.00
- soe = Elementary Inclusion 132134FES DB D D 0.00 0.00 0.00
Elementary Inclusion 132134FES Cc Cc Cc 0.00 0.00 0.00
Elementary Inclusion 132134FES Cc B B 0.00 0.00 0.00
Language Grade 3 239901FES3 68.00 71.00 70.00 0.00 0.00 0.00
Library 3 Lib3FES SA SA SA 0.00 0.00 0.00
Math Grade 3 279901FES3 70.00 83.00 77.00 0.00 0.00 0.00
| Activiti es | Music Grade 3 509904FES3 SA SA SA 0.00 0.00 0.00
SS Se nome Physical Education 3 349902FES3 SA SA SA 0.00 0.00 0.00
ee Notes Reading Grade 3 329901FES3 64.00 67.00 66.00 0.00 0.00 0.00
i Science Grade 3 409904FES3 89.00 89.00 0.00 0.00 0.00
Social Studies 3 459901FES3 75.00 75.00 0.00 0.00 0.00
SPED Tutorial Elementary 132202FES Ss s $s 0.00 0.00 0.00
Total Credits Attempted: 0.00 Total Credits Earned: 0,00 Total Quality Points: 9.00
Session Average: 84.3077
Session GPA: 0.0000 Session QPA: 0.0000
FES 2017-2018 School Year 8/1/2017 - 5/25/2018
Forest Elementary Grade Level: 03 (Retained)
Add Course
Credits Credits
Course Code S1 $2 Final QPs Attempted Earned
ELL Tutor 131045FES SA SA SA 0.00 0.00 0.00
Language Grade 3 239901FES3 66.00 71.00 69.00 0.00 0.00 0.00
Library 3 Lib3FES SA SA SA 0,00 0.00 0.00
Math Grade 3 279901FES3 69.00 71.00 70.00 0.00 0.00 0.00
Music Grade 3 509904FES3 SA SA SA 0.00 0.00 0.00
Physical Education 3 349902FES3 SA SA SA 0.00 0.00 9.00
Reading Grade 3 329901FES3 66.00 67.00 67.00 0.00 0.00 0.00
Science Grade 3 409904FES3 72.00 72.00 0.00 0.00 0.00
Social Studies 3 459901FES3 72.00 72.00 0.00 0.00 0.00
Total Credits Attempted: 0.00 Total Credits Earned: 0.00 Total Quality Points: 0.00
Session Average: 83.3333
Session GPA: 0.0000 Session QPA: 0.0600
FES 2016-2017 School Year 8/1/2016 - 5/26/2017
Close Window Forest Elementary Grade Level: 02 (Promoted)
Add Course
Credits Credits
Course Code $1 $2 Final QPs Attempted Earned
ELL Tutor 131045FES SA SA SA 0.00 0.00 0.00
Language Grade 2 239901FES2 60.00 64.00 62.00 0.00 0,00 0.00
Library 2 Lib2FES SA SA SA 0.00 0.00 0.00
Math Grade 2 279901FES2 71.00 75.00 73.00 0.00 0.00 0.00
Music Grade 2 509904FES2 SA SA SA 0.00 0.00 0.00
Physical Education 2 349902FES2 SA SA SA 0.00 0.00 0.00
Reading Grade 2 329901FES2 61.00 62.00 62.00 0.00 0.00 0.00
Science Grade 2 409904FES2 65.00 65,00 0.00 9.00 0,00
Social Studies 2 459901FES2 69.00 69.00 0.00 0.00 0.00
Total Credits Attempted: 0.00 Total Credits Earned: 0.00 Total Quality Points: 0.00
Session Average: 81,2222
Session GPA: 0.0000 Session QPA: 0.0000
as
Zante

 

 

https://ms6220.activeschool.net/Enrollment/StudentFolder/CourseHistory.aspx? SMParentID=11 &MenulD=11&StudentID=4642&EmployeelD=0&lEPID...

4/2
 
£86°°N

 
£86°ON

ee

 
Partner’s Immigration Documents

 

 

 

 

 

EXHIBIT
PATRICK M. RAND, ESQ.

The Rand Law Firm’
368 Scarbrough Street Phone: 601-331-2197
Richland, MS. 39218 Fax: 601-936-5967

Email:patrick_rand@yahoo.com

October 24, 2018
Mionel Tambriz Chox
Forest, MS 39074

Re: Miguel Tambriz Choz — A#209-768-839
Individual Hearing — June 9, 2021 at 10 a.m.
Dear Miguel:

Enclosed please find a Notice of Hearing regarding your Individual Hearing that
is scheduled for June 9, 2021 at 10 a.m.

Please contact me when you receive this letter to set up a time to come to the
office and discuss your hearing.

o Pe,

~~ Sincerely, ,

A
we i} Penton esasne bate
‘ t : ie ye f
sg ‘ og wad j

Patrick M. Rand, Esq.

PMR/amr
Enclosure

24
 

NOTICE OF HEARING IN REMOVAL PROCEEDINGS
IMMIGRATION COURT
365 CANAL STREET, SUITE 500
NEW ORLEANS, LA 70130
RE: TAMBRIZ-CHOX, MIGUEL
FILE: A209-768~-839 DATE: Oct 6, 2018

TO: Rand Law Firm
rand, patrick malone
368 Scarborough Street
Richland, MS 39218

Please take notice that the above captioned case has been scheduled for a
INDIVIDUAL hearing before the Immigration Court on Jun 9, 2021 at 10:00 A.M. at:

365 CANAL STREET, CTRM B
WH oan en NEW-ORDEANS; LA 70130- ee Se wee

You may be represented in these proceedings, at no expense to the
Government, by an attorney or other individual who is authorized and qualified
to represent persons before an Immigration Court. Your hearing date has not
been scheduled earlier than 10 days from the date of service of the Notice to
Appear in order to permit you the opportunity to obtain an attorney or
representative. If you wish to be represented, your attorney or representative
must appear with you at the hearing prepared to proceed. You can request an
earlier hearing in writing.

Failure to appear at your hearing except for exceptional circumstances
may result in one or more of the following actions: (1) You may be taken into
custody by the Department of Homeland Security and held for further
action. OR (2) Your hearing may be held in your absence under section 240 (b) (5)
of the Immigration and Nationality Act. An order of removal will be entered
against you if the Department of Homeland Security established by
clear, unequivocal and convincing evidence that a) you cr your attorney has
been provided this notice and b) you are removable.

Ik YOUR ADDRESS IS NOT LISTED ON THE NOTICE TO APPEAR, OR IF IT IS NOT
CORRECT, WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION
COURT NEW ORLEANS, LA THE ATTACHED FORM EOIR-33 WITH YOUR ADDRESS AND/OR
TELEPHONE NUMBER AT WHICH YOU CAN BE CONTACTED REGARDING THESE PROCEEDINGS.
EVERYTIME YOU CHANGE YOUR ADDRESS AND/OR TELEPHONE NUMBER, YOU MUST INFORM THE
COURT OF YOUR NEW ADDRESS AND/OR TELEPHONE NUMBER WITHIN 5 DAYS OF THE CHANGE
ON THE ATTACHED FORM EBOIR-33. ADDITIONAL FORMS EOTR-33 CAN BE OBTAINED FROM
THE COURT WHERE YOU ARE SCHEDULED TO APPEAR. IN THE EVENT YOU ARE UNABLE TO
OBTAIN A FORM EOIR~33, YOU MAY PROVIDE THE COURT IN WRITING WITH YOUR NEW
ADDRESS AND/OR TELEPHONE NUMBER BUT YOU MUST CLEARLY MARK THE ENVELOPE "CHANGE
OF ADDRESS." CORRESPONDENCE FROM THE COURT, INCLUDING HEARING NOTICES, WILL BE
SENT TO THE MOST RECENT ADDRESS YOU HAVE PROVIDED, AND WILL BE CONSIDERED
SUFFICIENT NOTICE TO YOU AND THESE PROCEEDINGS CAN GO FORWARD IN YOUR ABSENCE.

A list of free legal service providers has been given to you. For
information regarding the status of your case, call toll free 1-800-898-7180
or 240-314-1500. For information on Immigration Court procedures, please
consult the Immigration Court Practice Manual, available at www.usdoj.gov/eoir.

CERTIFICATE OF SERVICE

THIS DOCUMENT WAS SERVED BY: MAIL (M) PERSONAL SERVICE (P) wo
TO: [ ] ALIEN [ ] ALIEN c/o Custodial Officer Li},.ALIEN's ATT/REP [) ] DHS
DATE: Die ape» BY: COURT STAPF i 2 V3

 

Attachments: [| ] EOIR-33 { ] BOIR-28 [{ ] Legal Services List [ ] Other

a
CERTIFICATE OF SERVICE

I, Ray A. Ybarra Maldonado, HEREBY CERTIFY that I served a copy of this Index of Exhibits
and Exhibits to AUSA in Courtroom 6C at the United States District Courthouse for the
Southern District of Mississippi on August 30, 2019.

S/Ray A. Ybarra Maldonado
Signature

 

 

 

 

 

 
